           Case 1:19-cr-00757-JMF Document 85 Filed 03/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :   19-CR-757 (JMF)
                                                                       :
JOSEPH GALDIERI, SR., et al,                                           :       ORDER
                                                                       :
                                     Defendants.                       :
                                                                       :
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:

         As counsel presumably know, this District has reconfigured courtrooms and other spaces
in its courthouses to allow jury trials to proceed as safely as possible during the COVID-19
pandemic. Under the centralized calendaring system currently in place, the Clerk’s Office
schedules up to three jury trials to begin on each day of jury selection: a primary case and up to
two back-up cases that may proceed in its place if the primary case does not go forward.

        In connection with that process, this case has been scheduled to commence on May 25,
2021. The case is second on the list of jury trials for that day, which means that it will proceed
on that date only if the other trial scheduled for that day goes away. The Court will advise the
parties as soon as it knows whether the case will commence on that date or not. Unless and
until the Court orders otherwise, however, the parties shall be prepared to proceed to trial
on that date. Put differently: Assuming the case before it goes away, and this case has not
been resolved, trial will begin on May 25, 2021. To that extent, it is a firm date.
        Unless and until the Court orders otherwise, any proposed voir dire, proposed jury
instructions, and proposed verdict forms, as well as any motions in limine or trial memoranda,
shall be filed by noon on May 14, 2021. Any opposition to a motion in limine or trial
memorandum shall be filed by noon on May 17, 2021.

        In accordance with the Court’s Individual Rules and Practices for Criminal Cases,
available at http://nysd.uscourts.gov/judge/Furman, a party must submit one courtesy hard copies
of these documents to the Court at the time of filing. In addition, the proposed voir dire,
proposed jury instructions, and proposed verdict forms must be e-mailed, in Microsoft Word
format, to Furman_NYSDChambers@nysd.uscourts.gov.

       It is further ORDERED that the parties appear for a final pretrial conference on May 20,
2021, at 10:00 a.m. in Courtroom 1105 of the Thurgood Marshall Courthouse, 40 Centre Street,
New York, New York 10007. The final pretrial conference must be attended by the attorney
who will serve as principal trial counsel.
         Case 1:19-cr-00757-JMF Document 85 Filed 03/04/21 Page 2 of 2




        The parties must familiarize themselves with the Court’s Individual Rules and Practices
for Trials, available at http://nysd.uscourts.gov/judge/Furman.

       SO ORDERED.

Dated: March 4, 2021                             __________________________________
       New York, New York                                 JESSE M. FURMAN
                                                        United States District Judge
